Order filed March 5, 2013.




                                         In The

                       Fourteenth Court of Appeals
                                       ____________

                                NO. 14-11-01081-CV
                                  ____________

                        VICTORIA V. OCHSNER, Appellant

                                           V.

                         PRESTON A. OCHSNER, Appellee


                       On Appeal from the 247th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2001-54131


                                        ORDER

      The supplemental clerk’s record filed March 1, 2013 reflects that appellant
requested that the court reporter prepare, certify, and file:

      (1) all pre-trial proceedings:

      (2) voir dire;

      (3) all statements to the jury;
      (4) the testimony of all witnesses;

      (5) all trial exhibits (including all exhibits tendered as well as the
      exhibits admitted into evidence);
      (6) all offers of proof and bills of exception;

      (7) all evidentiary objections:

      (8) all motions made during trial:

      (9) all arguments of counsel (including closing arguments);

      (10) all charge conference (including objection to the charge);

      (11) all court rulings, and

      (12) all post-trial proceedings.

      Our review has determined that a relevant item has been omitted from the
reporter’s record. The reporter’s record does not contain a transcription of the
October 26, 2011 hearing on Preston Ochsner’s Second Amended Motion for
Enforcement. Therefore, we order Phyllis Gonzales, the official court reporter, to
file the record of the October 26, 2011 hearing in this appeal within 30 days of the
date of this order.

      If the omitted hearing was not recorded, or the appellant has not made
payment arrangements, the court reporter is directed to file written communication
with this court stating that the hearing was not recorded or payment arrangements
were not made.



                                    PER CURIAM